                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       MISTY DANIELLE BROWN,                               Case No. 19-cv-05797-JSC
                                                        Plaintiff,
                                   8
                                                                                               ORDER RE: PLAINTIFF’S MOTION
                                                 v.                                            TO APPOINT COUNSEL
                                   9

                                  10       MEGAN BRENNAN,                                      Re: Dkt. No. 10
                                                        Defendant.
                                  11

                                  12           Misty Danielle Brown sues the Postmaster General of the United States Postal Service for
Northern District of California
 United States District Court




                                  13
                                       employment discrimination under Title VII of the Civil Rights Act of 1964. (Dkt. No. 1.)1 On
                                  14
                                       October 10, 2019, the Court granted Plaintiff’s application to proceed in forma pauperis and
                                  15
                                       ordered service of summons upon reviewing the complaint pursuant to 28 U.S.C. § 1915(e)(2).
                                  16

                                  17   Now before the Court is Plaintiff’s motion to appoint counsel. (Dkt. No. 10.) After careful

                                  18   consideration the Court DENIES Plaintiff’s motion.

                                  19           A plaintiff has no constitutional right to appointment of counsel in a civil action. See
                                  20   United States v. McQuade, 579 F.2d 1180, 1181 (9th Cir. 1978). A court may, however, appoint
                                  21
                                       counsel for indigent parties under 28 U.S.C. 1915(e)(1). Id. at 1181. Such appointments are
                                  22
                                       within “the sound discretion of the court and are granted only in exceptional circumstances.” Id.
                                  23
                                       In determining whether exceptional circumstances exist, courts should evaluate “the likelihood of
                                  24

                                  25   the plaintiff’s success on the merits and . . . the plaintiff’s ability to articulate [her] claims in light

                                  26
                                  27

                                  28
                                       1
                                        Record citations are to material in the Electronic Case File (“ECF”); pinpoint citations are to the
                                       ECF-generated page numbers at the top of the documents.
                                       of the complexity of the legal issues involved.” Agyeman v. Corrections Corp. of Am., 390 F.3d
                                   1

                                   2   1101, 1103 (9th Cir. 2004) (internal quotation marks and citation omitted).

                                   3          Here, the Court is satisfied that Plaintiff is capable of pursuing her employment

                                   4   discrimination claims without the assistance of counsel, regardless of the likelihood of her success
                                   5
                                       on the merits. Plaintiff recently represented herself in an employment discrimination claim in this
                                   6
                                       District against the same defendant and submitted a thorough memorandum and 23 exhibits and 7
                                   7
                                       witness declarations in opposition to the defendant’s motion for summary judgment. (See
                                   8
                                       generally Dkt. Nos. 109-117 (Brown v. Brennan, 3:16-cv-06972-EDL).) Thus, Plaintiff can
                                   9

                                  10   articulate her claims and understands the legal issues involved. For the same reasons, Plaintiff’s

                                  11   conclusory assertion that she “suffer[s] from a medical condition that would prevent [her]” from
                                  12   properly pleading her case is unpersuasive. (See Dkt. No. 10 at 2.) Although the Court is
Northern District of California
 United States District Court




                                  13
                                       sympathetic to Plaintiff’s condition, her complaint contains detailed factual allegations in support
                                  14
                                       of her employment discrimination claims and there is no indication that Plaintiff is unable to
                                  15
                                       effectively prosecute her case.
                                  16

                                  17          Accordingly, the Court denies Plaintiff’s motion because Plaintiff fails to demonstrate the

                                  18   exceptional circumstances necessary to warrant appointment of counsel.

                                  19          This Order disposes of Docket No. 10.
                                  20
                                              IT IS SO ORDERED.
                                  21
                                       Dated: December 2, 2019
                                  22
                                                                                        ______________________________________
                                  23                                                    JACQUELINE SCOTT CORLEY
                                                                                        United States Magistrate Judge
                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                        MISTY DANIELLE BROWN,
                                   7                                                        Case No. 19-cv-05797-JSC
                                                       Plaintiff,
                                   8
                                                v.                                          CERTIFICATE OF SERVICE
                                   9
                                        MEGAN BRENNAN,
                                  10
                                                       Defendant.
                                  11

                                  12
Northern District of California




                                              I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
 United States District Court




                                  13
                                       District Court, Northern District of California.
                                  14
                                              That on December 2, 2019, I SERVED a true and correct copy(ies) of the attached, by
                                  15
                                       placing said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  16
                                       depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                  17
                                       receptacle located in the Clerk's office.
                                  18
                                  19   Misty Danielle Brown
                                       51 Fairway Drive
                                  20   South San Francisco, CA 94080
                                  21

                                  22
                                       Dated: December 2, 2019
                                  23

                                  24                                                      Susan Y. Soong
                                                                                          Clerk, United States District Court
                                  25

                                  26
                                  27                                                      By:________________________
                                                                                          Ada Means, Deputy Clerk to the
                                  28
                                                                                          Honorable JACQUELINE SCOTT CORLEY
                                                                                          3
